This case presents error from the district court of Kay county. September 28, 1906, plaintiff in error, as plaintiff, filed his petition against the defendant in error, as defendant, and Earnshaw   Kevan, as partners, for the purpose of foreclosing a subcontractor's lien. A stipulation has been filed by the parties in this court, agreeing that the judgment rendered in the case of Christy v. Union Oil   Gas Co., ante,114 P. 740, shall be the judgment rendered in this case; the only difference being in the amount recovered, should recovery be had. It follows therefore, and in accordance therewith, that the judgment of the trial court is affirmed.
TURNER, C. J., and HAYES and KANE, JJ., concur; WILLIAMS, J., not participating. *Page 331